



EXHIBIT 10.53


Written Description of Transaction Success and Retention Program


On December 15, 2014, the Compensation Committee of the Board of Directors of
eBay Inc. (the "Company") adopted an arrangement in which certain of the
Company’s executives will participate.  The executives that may participate
include the CEO and CFO, as well as any other executive officers who will not be
continuing with either ongoing company after the separation of the Company’s
ecommerce and payments businesses (“Departing Executive Officers”).   Under the
terms of the arrangement, called the Transaction Success and Retention Program,
each Departing Executive Officer would be entitled to certain benefits in the
event the officer remains employed through the separation of the Company’s
ecommerce and payments businesses and his or her employment is terminated at the
time of separation. 


The benefits for the CEO and CFO would include a cash payment equal to two times
annual base salary and two times the annual cash incentive paid at the target
amount, as well as the acceleration of all restricted stock unit and stock
option awards that were outstanding and unvested as of the date of termination
of employment.  The benefits for other Departing Executive Officers would
include a cash payment equal to 1.5 times annual base salary and 1.5 times the
annual cash incentive paid at the target amount, as well as the acceleration of
all restricted stock unit and stock option awards that were outstanding and
unvested as of the date of termination of employment.  In addition, for all
stock option awards granted in calendar years 2013, 2014 and 2015, if any, the
post-termination period to exercise any vested options will be extended from 90
days to 36 months.


Performance under all outstanding performance-based restricted stock unit
("PBRSU") awards will be calculated in accordance with the terms of the plans
under which such awards were granted, although the existing performance targets
will be tied to performance as of the quarter most recently completed to
recognize the shorter performance period.  In addition, the time-based vesting
elements of any resulting PBRSU awards granted will also accelerate. 


In the event that the separation occurs prior to December 31, 2015, performance
for the 2015 vest under outstanding performance share unit awards will be
determined based on total shareholder return calculated on the date immediately
prior to the effective date of the separation and the 2016 vest will be
cancelled.  All other terms of the performance share unit awards will remain in
full force and effect.




